               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANGELIQUE JENKINS                                    CIVIL ACTION
        Plaintiff,

       v.                                            No. 19-1904

TRANSPORT WORKERS UNION,
LOCAL234
        Defendant.

                                 MEMORANDUM

I.     INTRODUCTION

       The Court previously granted Defendant Transport Workers Local #234's

Motion to Dismiss, without prejudice, and signed an Order that included

instructions for Pro se Plaintiff Angelique Jenkins to follow if she chose to file an

amended complaint. ECF No. 19. Jenkins filed her Amended Complaint (ECF No.

20) and, now, before the Court is Defendant's Motion to Dismiss Plaintiffs

Amended Complaint for failure to state a claim upon which relief can be granted,

see Fed. R. Civ. P. 12(b)(6), and failure to join a party under Rule 19, see Fed. R.

Civ. P. 12(b)(7). ECF No. 21. Jenkins did not file a response.

      Despite the Court's instruction that the "[a]mended [c]omplaint shall be a

complete document that does not rely on the initial [c]omplaint or other papers

filed in this case to state a claim ... [w]hen drafting the [a]mended [c]omplaint,

Plaintiff should be mindful of the Court's reasons for dismissing the claims in the


                                          1
initial [c]omplaint as explained in the Court's Memorandum," see ECF No. 19,

Jenkins' Amended Complaint, see ECF No. 20, is styled as a narrative letter to the

Court. Jenkins' Amended Complaint does not include additional facts or new

information. Accordingly, Jenkins has failed to correct the deficiencies in her

initial complaint. Nevertheless, because Plaintiff is proceeding prose, the Court

liberally construes her pleading. Higgs v. Atty. Gen. of the US., 655 F.3d 333, 339

(3d Cir. 2011).

II.    BACKGROUND

       In the first paragraph of Jenkins' Amended Complaint, she mentions "Title

VII the Defendants [sic] Duty of Fair Representation and the Civil Rights Act of

1964." ECF No. 20 at 2. She alleges, "[i]t is the defendant's obligation to enforce

the Collective Bargaining [sic]." Id. Jenkins gives a cursory recitation of the Last

Chance Agreement she entered with her employer, SEPTA, and the violation that

resulted in her termination. Id. According to Jenkins, the Defendant's decision to

not "take [her] case to arbitration [ ... ] [was] intentional and discriminatory because

of [her] decision to run in upcoming election [sic] against them." Id. at 3.

      When liberally construing Jenkins' Amended Complaint, the Court

interprets that Jenkins was party to a Last Chance Agreement and she suffered a

subsequent violation that resulted in her termination. Jenkins alleges Defendant

violated its duty of fair representation when it refused to pursue arbitration, which,


                                           2
according to Jenkins, was fixed by her candidacy in an upcoming union election.

       Defendant contends that the Amended Complaint "does nothing more than

restate the allegations and arguments advanced in her dismissed Complaint." ECF

No. 21-2 at 1. Defendant relies on its previous memorandum and adds an

argument under Fed. R. Civ. P. 12(b)(7) that "this Court cannot compel SEPTA to

arbitrate Plaintiffs termination unless SEPTA is joined as a party." Id. at 7.

       The Court dismisses Jenkins' Amended Complaint, with prejudice, pursuant

to Fed. R. Civ. P. 12(b)(6) for failure to state a claim.

III.   DISCUSSION

       A.    Standard of Review

       In evaluating "the sufficiency of a pro se complaint, the court must be

mindful to construe it liberally in favor of the plaintiff." Haines v. Kerner, 404

U.S. 519, 520-21 (1972). The Court "accept[s] as true all allegations in plaintiffs

complaint as well as all reasonable inferences that can be drawn from them, and

[the court] construes them in a light most favorable to the non-movant." Tatis v.

Allied Interstate, LLC, 882 F.3d 422,426 (3d Cir. 2018) (quoting Sheridan v. NGK

Metals Corp., 609 F.3d 239,262 n.27 (3d Cir. 2010)).

       To survive a motion to dismiss for failure to state a claim under Rule

12(b)(6), the complaint must allege enough facts to "state a claim to relief that is

plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) ( citing Bell Atl.


                                           3
Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible on its face

when the factual content allows the court to draw a reasonable inference that the

defendant is liable for the alleged conduct. Id.

       On the other hand, a motion to dismiss will be granted if the plaintiff has not

articulated enough facts "to raise a right to relief above the speculative level."

Twombly, 550 U.S. at 555. It is not enough for a plaintiff to allege mere "labels

and conclusions, and a formulaic recitation of the elements of a cause of action will

not do." Id. "The plausibility determination is 'a context-specific task that

requires the reviewing court to draw on its judicial experience and common

sense."' Connelly v. Lane Const. Corp., 809 F.3d 780, 786-87 (3d Cir. 2016)

(quoting Iqbal, 556 U.S. at 679).

       B.     Fair Representation Claim

       Jenkins' fair representation claim is not sufficiently pled to survive

Defendant's Motion to Dismiss.

      "A union certified as an exclusive bargaining representative has a correlative

duty of fair representation." Felice v. Sever, 985 F.2d 1221, 1226 (3d Cir. 1993).

A union breaches its duty of fair representation if its actions are arbitrary,

discriminatory, or in bad faith. Air Line Pilots Ass 'n, Int 'l v. 0 'Neill, 499 U.S 65,

67 (1991). The courts must give "due regard for the fact that both the advocates




                                            4
and the tribunal members are laymen." Findley v. Jones Motor Freight, Div.

Allegheny Corp., 639 F.2d 953, 961 (3d Cir. 1981)).

       Here, Jenkins' vague assertion that Defendant breached its duty of fair

representation because it refused to take her case to arbitration, and such action

was "intentional, and discriminatory because of [her] decision to run in upcoming

election [sic] against them" is not enough to advance her claim.

       Even under the highly deferential pleading standard, such conclusory

allegations are insufficient to show that the Defendant engaged in conduct that was

in any way arbitrary, discriminatory, or in bad faith. O'Neill, 499 U.S. at 67. In

her Amended Complaint, Jenkins makes several "confirmations." See ECF No. 20.

However, these "confirmations" do not rise to the level of factual allegations that

allows the Court to infer that the Defendant's decision to not arbitrate her case was

so unreasonable as to be irrational. Further, Jenkins fails to plead facts that

Defendant's actions were unrelated to legitimate union objectives, or that its

actions were grounded in a hostility that affected its representation of her.

      Therefore, when reviewing the Amended Complaint in a light most

favorable to Jenkins, it does not allege enough facts to state a plausible claim to

relief. Without more, this Court, drawing on its experience and common sense, is

unable to extract a reasonable inference that the Defendant is in some way liable to

Jenkins for violating its duty of fair representation.


                                           5
       C.     Title VII Claim

       Jenkins' Title VII claim is not sufficiently pled to survive Defendant's

Motion to Dismiss.

       Title VII prohibits unions from discriminating based on a protected status for

the same reasons as employers. Martinez v. Int'! Bhd. ofElec. Workers-lBEW

Local Union No. 98, 352 Fed.Appx. 737, 740 (3d Cir. 2009).

       To establish a prima facie case for a union's violation of Title VII, "a

plaintiff must show (1) a violation of the collective bargaining agreement with

respect to the plaintiff; (2) the union permitted the violation to go unaddressed,

thereby breaching its duty of fair representation; and (3) some indication that the

union's actions were motivated by some discriminatory animus." Danao v. ABM

Janitorial Servs., 142 F. Supp. 3d 363, 371 (E.D. Pa. 2015); see Young v. Local

1201, Firemen & Oilers Union, 419 Fed. Appx. 235 at 240-41 (3d Cir.2011)).

      Here, the Court is unable to infer a violation of a collective bargaining

agreement. Second, as discussed above, Jenkins fails to plead any facts that allows

the Court to infer that Defendant "permitted [a] violation to go unaddressed" or

otherwise breached its duty of fair representation, without relying on conclusory

allegations. Lastly, Jenkins fails to plead any facts that identifies her protected

class under Title VII. A candidate in a union election is not a protected person

under Title VII. Even if Jenkins had properly done so, she fails to plead facts that


                                           6
suggests a connection between Defendant's actions and a "discriminatory animus"

from which the Court could infer motivated the Defendant. Thus, Jenkins has

failed to plead a viable Title VII claim.

IV.   CONCLUSION

      Jenkins has failed to correct the deficiencies in her initial complaint and,

therefore, the Court dismisses her Amended Complaint in its entirety, with

prejudice. An appropriate Order accompanies this Memorandum.



                                                BY THE COURT:



Date: January 6, 2020




                                            7
